Per Curiam.

Island Airlines filed a petition for rehearing, contending that the opinion rendered February 27, 1961 gave inadequate consideration to the “equal footing” argument, citing Coyle v. Oklahoma, 221 U.S. 559, 573.
Equality among the States in their powers of sovereignty and jurisdiction is the rule of Coyle v. Oklahoma. Petitioner mistakenly argues that the suspension of a State law is the same as suspension of a State power, i.e., *684that neither can be accomplished by a stipulation in the Admission Act accepted by the people. To the contrary, the Congress can stipulate what the constitution of the proposed State shall contain in order to be acceptable. Permoli v. First Municipality of City of New Orleans, 44 U.S. (3 How.) 589. All that was held in Coyle was that enactments tailored by the people of the proposed State to the demands of Congress can be remodeled by the people to their own liking after admission of the State.
Frank D. Padgett (Robertson, Castle & Anthony of counsel), for the petition.
That the constitutional concept of federal-state relations could not be violated by any stipulation in the Admission Act was recognized in our opinion. The petition for rehearing presents nothing new as to that matter.
Petition denied.